UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-27621 UNITED AMERICAN CORPORATION (Exact name of small business issuer as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 95-4720231 (I.R.S. Employer Identification No.) 218 de la Coulee, Mount St-Hilaire Quebec, Canada, J3H 5Z6 (Address of principal executive offices) 514-313-3424 (Issuer’s telephone number) 4150 Ste-Catherine Quest, Suite 200, Montreal, Quebec, Canada H3Z 0A1 (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ]Yes [ ]No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ]Yes [ X ]No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:51,079,985 common shares as of May 15, 2008. Transitional Small Business Disclosure Format:[ ]Yes [ X ]No TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis 23 Item 3. Controls and Procedures 28 PART II – OTHER INFORMATION Item 1. Legal Proceedings 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Page Our unaudited condensed consolidated financial statements included in this Form 10-QSB are as follows: Unaudited Condensed Consolidated Balance Sheet as of March 31, 2008 2 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) for the nine months and three months ended March 31, 2008 and 2007; 3 Unaudited Condensed Consolidated Statements of Cash Flows for the nine months ended March 31, 2008 and 2007; 4 Notes to Unaudited Condensed Consolidated Financial Statements; 5 These unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-QSB.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended March 31, 2008 are not necessarily indicative of the results that can be expected for the full year. 1 UNITED AMERICAN CORPORATION CONDENSED CONSOLIDATED BALANCE SHEET MARCH 31, 2008 ASSETS (IN US$) Current Assets: Cash and cash equivalents $ 2,119 Accounts receivable, net 1,851,850 Prepaid expenses and other current assets 14,180 Loan receivable - Teliphone Corp. 300,000 Loan receivable 857,016 Loan receivable - related company 192,476 Total Current Assets 3,217,641 Fixed assets, net of depreciation 223,215 TOTAL ASSETS $ 3,440,856 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) LIABILITIES Current Liabilities: Loans payable - related parties $ 94,354 Other payables 636,631 Convertible debentures 90,961 Derivative liability 18,885 Accounts payable and accrued expenses 1,865,082 Total Current Liabilities 2,705,913 Total Liabilities 2,705,913 STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $.001 Par Value; 100,000,000 shares authorized and 51,079,985 shares issued and outstanding 51,080 Additional paid-in capital 5,288,832 Accumulated deficit (4,683,891 ) Accumulated other comprehensive income (loss) 78,922 Total Stockholders' Equity (Deficit) 734,943 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 3,440,856 The accompanying notes are an integral part of the condensed consolidated financial statements. 2 UNITED AMERICAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED MARCH 31, 2 IN US$ 2008 2007 OPERATING REVENUES Sales $ 2,720,272 $ 5,483,752 COST OF SALES Inventory, beginning of period - Purchases 2,478,590 4,555,235 Inventory, end of period - - Total Cost of Sales 2,478,590 4,555,235 GROSS PROFIT 241,682 928,517 OPERATING EXPENSES Selling and promotion 3,876 72,811 Research and development - Professional and consulting fees 87,989 122,515 Commissions and wages 13,275 595,565 Other general and administrative expenses 3,645 8,814 Depreciation, amortization and impairment 58,034 58,446 Total Operating Expenses 166,819 858,151 GAIN (LOSS) BEFORE OTHER INCOME 74,863 70,366 OTHER INCOME (EXPENSE) Gain (loss) on derivative liability - - Interest Income Interest expense (8,982 ) (39,694 ) Total Other Income (Expense) (8,982 ) (39,694 ) NET INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES AND MINORITY INTEREST 65,881 30,672 Minority interest - - NET INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES 65,881 30,672 Provision for Income Taxes - - NET INCOME (LOSS) APPLICABLE TO COMMON SHARES $ 65,881 $ 30,672 NET INCOME (LOSS) PER BASIC AND DILUTED SHARES BASIC $ 0.00 $ 0.00 FULLY DILUTED $ 0.00 0.00 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC 51,079,985 51,079,985 WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - FULLY DILUTED 52,508,556 52,508,556 COMPREHENSIVE INCOME (LOSS) Net income (loss) $ 65,881 $ 30,672 Other comprehensive income (loss) Currency translation adjustments 3,553 (4,721 ) Comprehensive income (loss) $ 69,434 $ 25,951 The accompanying notes are an integral part of the condensed consolidated financial statements. 3 UNITED AMERICAN CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREEE MONTHS ENDED MARCH 31, 2 IN US$ 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ 69,434 $ 30,672 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation, amortization and impairment 58,034 58,446 Shares issued for services - - Additional paid in capital - - Comprehensive income (loss) 1 - Gain on derivative liability - - Changes in assets and liabilities (Increase) decrease in accounts receivable 242,348 755,361 Decrease in investment tax credits (2,883 ) - Decrease in interest receivable - (9,000 ) Decrease in inventory - - (Increase) decrease in prepaid expenses and other current assets 190 14,215 Increase in deferred revenue - - (Decrease) in accounts payable and and accrued expenses (674,666 ) (363,530 ) Total adjustments (376,976 ) 455,492 Net cash provided by (used in) operating activities (307,542 ) 486,164 CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions of fixed assets (7,992 ) (59,931 ) (Increase) decrease in loan receivable - related company 9,948 (9,217 ) Net cashprovided by (used in) investing activities 1,956 (69,148 ) CASH FLOWS FROM FINANCING ACTIVITES (Decrease) in bank overdraft - - Proceeds from loan payable, net of repayments - - Proceeds from loan payable - related parties, net of repayments (3,351 ) (95,927 ) Net cash provided by (used in) financing activities (3,351 ) (95,927 ) Effect of foreign currency - (9,464 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (308,937 ) 311,625 CASH AND CASH EQUIVALENTS - BEGINNING OF YEAR 311,056 69,553 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 2,119 $ 381,178 CASH PAID DURING THE PERIOD FOR: Interest expense $ 8,982 $ 39,694 The accompanying notes are an integral part of the condensed consolidated financial statements. 4 UNITED AMERICAN CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) NOTE 1- ORGANIZATION AND BASIS OF PRESENTATION The unaudited condensed consolidated financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).The condensed consolidated financial statements and notes are presented as permitted on Form 10-QSB and do not contain information included in the Company’s annual consolidated statements and notes.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading.It is suggested that these condensed consolidated financial statements be read in conjunction with the December 31, 2007 audited consolidated financial statements and the accompanying notes thereto.While management believes the procedures followed in preparing these condensed consolidated financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These condensed consolidated unaudited financial statements reflect all adjustments, including normal recurring adjustments which, in the opinion of management, are necessary to present fairly the consolidated operations and cash flows for the periods presented. United American Corporation (the “Company”) was incorporated under the laws of the State of Florida on July 17, 1992 under the name American Financial Seminars, Inc. with authorized common stock of 1,000 shares at $1.00 par value. Since its inception the Company has made several name changes and increased the authorized common stock to 50,000,000 shares with a par value of $.001. On February 5, 2004, the name was changed to United American Corporation. The Company was first organized for the purpose of marketing a software license known as “Gnotella”, however, in late 2001 this activity was abandoned. 5 UNITED AMERICAN CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) NOTE 1- ORGANIZATION AND BASIS OF PRESENTATION (CONTINUED) On July 18, 2003, the Company entered into a share exchange agreement with 3874958 Canada Inc. (a Canadian corporation and an affiliate of the Company by common officers) to transfer 26,250,000 shares of its common stock for 100 shares of American United Corporation (a Delaware corporation and wholly owned subsidiary of 3874958 Canada Inc.) which represented 100% of the outstanding shares of American United Corporation. The Company in this transaction acquired internet telecommunications equipment valued at $874,125. These assets did not go into service until 2004.The 26,250,000 shares of the Company were issued into an escrow account on October 6, 2003, the effective date of the transaction. Later, American United Corporation was dissolved. The equipment value was based on an independent valuation. The shares issued were to 3874958 Canada Inc., whose sole owner at the time, was the President and CEO of the Company.This transaction did not constitute a reverse merger even though the Company issued in excess of 50% of its then current issued and outstanding shares. The transaction was viewed as a reorganization of equity under common control since the beneficial owner of the majority shares in the Company was the same before and after the transaction. In January 2004, the Company took ownership of all 100 shares issued and outstanding of 3894517 Canada, Inc. (a Canadian corporation), whose 100% owner was at the time President and CEO of the Company. At this time, 3894517 Canada, Inc. became the operating unit of the Company for the services they were providing utilizing the equipment acquired in 2003 from American United
